Order of the Supreme Court, New York County, entered August 11/1972, so far as appealed from, denying motion to dismiss the second cause of action of the complaint, unanimously reversed, on the law, without costs and without disbursements, the motion to dismiss the second cause of action granted, and the complaint dismissed and action severed as to defendant-appellant. The second cause is for damages consequent on an alleged conspiracy to deprive plaintiffs of a commission on the lease or sale of certain real property. There is no allegation of the employment of the plaintiffs in respect of the alleged lease or sale. Consequently, there can be no conspirarcy to deprive plaintiffs of their commission. (Newberry & Co. v. Warnecke & Co., 267 App. Div. 418, affd. 293 N. Y. 698; Block v. Chassin, 36 A D 2d 703.) Concur — McGivern, J. P., Nunez, Kupferman, McNally and Capozzoli, JJ.